Filed 10/28/20 Nemer v. City of Mill Valley CA1/2

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 GARY NEMER, Individually and as
 Trustee, etc.,
           Plaintiff and Appellant,                                     A159224

 v.                                                                     (Marin County
 CITY OF MILL VALLEY et al.,                                            Super. Ct. No. CIV1701132)
           Defendants and Respondents.

         This attorney fee appeal is a companion appeal to Nemer v. City of Mill
Valley (A157210, Oct. 16, 2020 [nonpub. opn.]) (Nemer 1), in which we
reversed the grant of summary judgment entered against homeowner Gary
Nemer in his lawsuit against the City of Mill Valley and the Mill Valley City
Council (collectively, the City). The lawsuit, summary judgment and prior
appeal all concerned a home renovation project undertaken by Nemer’s
neighbors, which he alleged exceeded the scope of work that had been
authorized and violated both the conditions of its approval and the local
planning code. We presume the parties’ familiarity with the facts of the case
as described in our prior opinion.
         After the trial court granted summary judgment against Nemer, it
awarded $107,721 in prevailing party legal fees to the City under 42 U.S.C.




                                                               1
§ 1988 solely for fees the City incurred in defending Nemer’s due process
claims.1 In full, the basis for the court’s ruling was as follows:
      “Here, the court finds that Nemer’s third cause of action for Violation of
Procedural Due Process (42 U.S.C. §1983) had no legal or factual basis as
evidenced by the court’s ruling on the City’s motion for summary judgment.
Nemer’s failure to dispute the City’s evidence that Nemer was noticed and
afforded every opportunity to attend hearings, object to, and appeal decisions
made by the Zoning Administrator and/or Planning Commission, and in fact
did, confirms Nemer’s knowledge of his failure to have a colorable due process
claim against the City, yet continued to maintain and litigate it anyway [sic].
The court finds that the City is entitled to its reasonable attorney fees for the
defense of Nemer’s section 1983 claim against it.”
      Nemer now timely appeals the attorney fee award. We reverse.
                                  DISCUSSION
      As was true in the prior appeal, Nemer raises many issues on appeal
and, once again, much of his briefing is challenging to understand. In places,
he also attempts to reargue the merits of the summary judgment ruling,
which we will not revisit in this appeal. We do, however, understand him
clearly to assert that the trial court abused its discretion in awarding
attorney fees pursuant to 42 U.S.C. section 1988 because his due process
claims were not frivolous. We agree.
      There appears to be no dispute concerning the applicable legal
standard. “Section 1988 provides, in relevant part, ‘In any action or
proceeding to enforce a provision of section[ ] . . . 1983, . . . the court, in its
discretion, may allow the prevailing party, other than the United States, a
reasonable attorney’s fee as part of the costs. . . . ’ (42 U.S.C. § 1988(b).) The

      1   The City’s total legal fees exceeded $300,000.


                                          2
United States Supreme Court has imposed a limitation, however, on the trial
court’s discretion to award fees when the prevailing party is a defendant. In
such cases, the court may award fees only if it finds that the plaintiff’s
‘ “claim was frivolous, unreasonable, or groundless, or that the plaintiff
continued to litigate after it clearly became so.” ’ [Citation.] We review the
trial court’s award of attorney fees under section 1988 for an abuse of
discretion.” (Robbins v. Regents of University of California (2005)
127 Cal.App.4th 653, 665.) In conducting that highly deferential review, we
must determine whether the trial court exceeded the bounds of reason, based
upon a review of the entire record and “ ‘ “attentive to the trial court’s stated
reasons in denying [or granting] the fees,” ’ ” to decide whether the court
applied the proper legal standards and, if it did, whether its application of
the legal standards to the facts was within the scope of its discretion.
(Harman v. City and County of San Francisco (2007) 158 Cal.App.4th 407,
418.)
        Here, in awarding legal fees, the trial court found that Nemer’s due
process claim “had no legal or factual basis” because, on summary judgment,
Nemer “fail[e]d to dispute the City’s evidence that Nemer was noticed and
afforded every opportunity to attend hearings, object to, and appeal decisions
made by the Zoning Administrator and/or Planning Commission, and in fact
did [so],” which the trial court said “confirms Nemer’s knowledge of his
failure to have a colorable due process claim against the City, [and] yet [he]
continued to maintain and litigate it anyway.” But, as Nemer points out, this
ruling (and the underlying motion) misunderstands the scope of his due
process claims. As we explained in our prior opinion, Nemer asserted a right
to a hearing for things that took place after the design review approval
process had concluded that he alleged exceeded the scope of the approvals and



                                        3
permitting. In reversing summary judgment, we held the City did not
demonstrate its right to judgment as a matter of law on Nemer’s allegations
he has a right under state and local law to notice and a hearing about those
aspects of construction that allegedly require a variance. (Nemer 1, supra, at
pp. 23-26.) And although Nemer failed to make “an intelligible legal
argument for reversal” on his due process claims (id. at p. 27), the trial court
did not make a finding that the due process claims he actually asserted are
frivolous. Nor did the City’s attorney fee motion address the due process
claims as actually alleged. The City’s motion merely argued that it was
frivolous to assert a due process claim because Nemer had fully participated
in the design review approval process, all the way up through an appeal to
the City Council.
      Nor can we say Nemer’s due process claims are frivolous as a matter of
law. As Nemer points out, the trial court in this case held his claims were
sufficient to withstand demurrer. And in the prior appeal, he cited case law
indicating that a procedural due process violation might have been a viable
theory had he spelled it out on appeal more cogently.2


      2  We said: “His opening brief makes broad, sweeping references to the
requirements of due process, and he also cites legal authority that land use
decisions that ‘substantially affect’ the property rights of owners of adjacent
parcels constitute deprivations of property within the meaning of procedural
due process, entitling the property owner to reasonable notice and an
opportunity to be heard. (Horn v. County of Ventura (1979) 24 Cal.3d 605,
612, 615 [subdivision approval].) But Nemer has not explained why any of
his allegations in this case rise to that level. (Compare, e.g., Drum v. Fresno
County Dept. of Public Works (1983) 144 Cal.App.3d 777, 782 [granting a
variance to construct two-story garage requires notice and hearing] with
Robinson v. City and County of San Francisco (2012) 208 Cal.App.4th 950,
963-964 [no procedural due process right to notice and hearing before city
authorizes installation of wireless antennas on utility poles near homes;
‘notice and a hearing . . . are [not] constitutionally required before every

                                        4
      In defending the fee award, the City for the most part reiterates
arguments that mischaracterize the scope of those due process claims.
Responding to Nemer’s contention it has missed his point (because the
claimed due process violations relate to improvements his neighbors actually
constructed that went beyond their permitted approvals, and therefore
occurred after the various administrative proceedings in which Nemer
participated), all the City says is this: “there is simply no authority
whatsoever that the private conduct of a plaintiff’s neighbor gives rise to a
due process claim against a municipal agency. Regardless of how [Nemer]
recasts his allegations, on this record, [Nemer] simply did not have any
reasonable basis for asserting a due process cause of action.” We do not
agree.3
      The City also contends that even if Nemer’s due process claim wasn’t
frivolous to begin with, it became frivolous by the time of summary judgment
because Nemer failed to introduce any admissible evidence in support of his
claim. This argument rests on the same flawed view about the scope of
Nemer’s claims as the trial court’s summary judgment ruling.
      For these reasons, we conclude the trial court abused its discretion in
granting the City’s motion for an award of attorney fees.
      Appellant’s unopposed motion to augment the record, previously taken
under submission, is granted.




planned alteration to a property, no matter how insignificant’].)” (Nemer 1,
supra, at p. 27.)
      3   See authorities cited in footnote 2, ante, page 4.


                                          5
                               DISPOSITION
      The November 7, 2019 order granting the City’s motion for an award of
attorney fees is reversed. The City’s request for an award of legal fees
incurred in this appeal is denied. Appellant shall recover his costs.




                                       6
                                         STEWART, J.



We concur.




KLINE, P.J.




MILLER, J.




Nemer v. City of Mill Valley (A159224)


                                     7